      Case 4:21-cv-00044-BMM-JTJ Document 1 Filed 04/21/21 Page 1 of 6



Maxon R. Davis
DAVIS, HATLEY, HAFFEMAN & TIGHE, P.C.
The Milwaukee Station, Third Floor
101 River Drive North
P.O. Box 2103
Great Falls, MT 59403-2103
Telephone: 406-761-5243
Facsimile: 406-761-4126
max.davis@dhhtlaw.com
Attorneys for Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


SOURCE GIANT SPRINGS, INC.; and                     No. __________________
DAVID BROWN, as Stockholders’
Representative,

                     Plaintiffs,                       COMPLAINT
                                                     AND JURY DEMAND
       -vs-

MARTIN J. GREENBERG,

                     Defendant.


      COME NOW, Plaintiffs, through counsel of record, and for their Complaint

against Defendant Martin J. Greenberg complain and allege as follows:

                         PARTIES AND JURISDICTION

      1.      Plaintiff Source Giant Springs, Inc., is a Montana corporation and is

therefore a citizen of the State of Montana.
      Case 4:21-cv-00044-BMM-JTJ Document 1 Filed 04/21/21 Page 2 of 6



      2.     Plaintiff David Brown has been appointed as the agent and attorney in

fact for each and every shareholder of Source Giant Springs, Inc., by virtue of

every individual shareholder’s execution of an Appointment of Stockholders’

Representative. Accordingly, David Brown is authorized to act as proxy for all

Shareholders to effectuate the sale of stock to Greenberg Investment, LLC, and to

seek damages related thereto.

      3.     Defendant Martin J. Greenberg is a Wisconsin resident.

      4.     Defendant is a member of and controls Greenberg Investment, LLC,

which is a Wyoming limited liability company.

      5.     Greenberg Investment, LLC, has not conducted any business in

Wyoming and has no employees.

      6.     The place of business of Greenberg Investment, LLC, is in

Milwaukee, Wisconsin.

      7.     Jurisdiction exists pursuant to 28 U.S.C. § 1332(a) because this

lawsuit is between citizens of different states and the amount in controversy is

well in excess of $75,000.00; venue in the Great Falls Division is proper under 28

U.S.C. §1391 as a substantial part of the events or omissions giving rise to this

case occurred within Montana and pertains to the sale of stock in a Montana

business – Source Giant Springs, Inc. – whose place of business is in Great Falls,

Montana.



                                          2
      Case 4:21-cv-00044-BMM-JTJ Document 1 Filed 04/21/21 Page 3 of 6



      8.     Source Giant Springs, Inc., and David Brown sued Greenberg

Investment, LLC, in the United States District Court for the District of Montana in

No. DV-20-73-GF-BMM in August, 2020, based on the failure of Greenberg

Investment, LLC, to complete the purchase of all of the stock of Source Giant

Springs, as it had repeatedly failed to do in violation of a series of agreements to

which it was a party; Exhibit 1 attached hereto is a true and correct copy of the

Complaint in that matter.

      9.     Martin J. Greenberg acknowledged receipt of the Summons and

Complaint in Case No. DV-20-73-GF-BMM in September, 2020.

      10.    Greenberg Investment, LLC, never appeared to answer or otherwise

contest by motion the allegations made by Plaintiffs in their Complaint in Case No.

DV-20-73-GF-BMM.

      11.    On February 1, 2021, the judge presiding in Case No. DV-20-73-GF-

BMM, entered Findings of Fact, Conclusions of Law and an Order as Doc. 11 in

that proceeding; Exhibit 2 attached hereto is a true and correct copy of that

document.

      12.    Greenberg Investment, LLC, was provided a copy of Doc. 11 on

February 1, 2021, under cover of a letter from Plaintiffs’ attorney; Exhibit 3

attached hereto is a true and correct copy of that letter.




                                            3
      Case 4:21-cv-00044-BMM-JTJ Document 1 Filed 04/21/21 Page 4 of 6



      13.     Greenberg Investment, LLC, did not comply with the Order contained

in Doc. 11.

      14.     On March 12, 2021, Plaintiffs obtained a judgment against Greenberg

Investment, LLC, for $8.5 million; Exhibit 4 attached hereto is a true and correct

copy of that judgment.

      15.     During the entire period of time described in Exhibits 1, 2, 3 and 4

attached hereto, Greenberg Investment, LLC, never had the funds necessary to

purchase the stock of Source Giant Springs, as such purchase was described in the

documents which it executed, all of which are described in the Complaint in Case

No. DV-20-73-GF-BMM (Exhibit 1 attached hereto).

      16.     From time to time, including even after Plaintiffs obtained the

judgment attached hereto as Exh. 4, Martin J. Greenberg has claimed that he was

acting as an agent for other persons or entities in his dealings with Plaintiffs.

Plaintiffs in turn have repeatedly requested specific information from Martin J.

Greenberg, including, but not limited to, the names and addresses of such persons

or entities who were going to purchase all of the stock of Source Giant Springs and

any communications from an insurance company which formed the basis for

Greenberg telling Plaintiffs that they needed to provide the birthdates of all of the

shareholders of Source Giant Springs for insurance purposes, even though those

shareholders were going to surrender their shares in Source Giant Springs and



                                           4
      Case 4:21-cv-00044-BMM-JTJ Document 1 Filed 04/21/21 Page 5 of 6



would possess no insurable interest in anything relevant to the transaction

contemplated by the agreements described in the Complaint in Case No. DV-20-

77-GF-BMM.

      17.    Martin J. Greenberg has refused to provide any of the information to

Plaintiffs which they have requested.

      18.    The acts and omissions of Martin Greenberg as described above were

fraudulent and otherwise wrongful and justify holding him personally liable for the

$8.5 million judgment obligation of Greenberg Investment, LLC.

      19.    The acts and omissions of Martin J. Greenberg as described above

demonstrate both actual malice and actual fraud as those terms are described in §

27-1-221 of the Montana Code Annotated, such that Plaintiffs are entitled to be

awarded not simply all compensatory damages owed by Defendant but also

exemplary damages.

      WHEREFORE, Plaintiffs request judgment against Defendant Martin J.

Greenberg as follows:

      1.     For $8.5 million together with all interest that has accrued on the

judgment for that amount obtained by Plaintiffs Case No. DV-20-77-GF-BMM;

      2.     Exemplary damages as may be determined by the trier of fact;

      3.     Plaintiffs’ allowable costs; and

      4.     Such other and further relief as the Court considers just and proper.



                                          5
Case 4:21-cv-00044-BMM-JTJ Document 1 Filed 04/21/21 Page 6 of 6



                            JURY DEMAND

Plaintiffs request a trial by jury on all issues so triable.

DATED this 21st day of April, 2021.

                            DAVIS, HATLEY, HAFFEMAN & TIGHE, P.C.


                            By /s/ Maxon R. Davis                  _____
                                   MAXON R. DAVIS
                                   P.O. Box 2103
                                   Great Falls, Montana 59403-2103
                                   Attorneys for Plaintiffs




                                      6
